                DIANE M. MANN, CHP 7 PANEL TRUSTEE
                PO BOX 12970
1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services     SCOTTSDALE, AZ 85267-2970
                                  UNITED STATES BANKRUPTCY COURT
                                        AZ DISTRICT OF ARIZONA
                                           PHOENIX DIVISION


               In Re:                                             §
                                                                  §
               MARINELLI, NANCY PAULINE                           §     Case No. 12-08959-PHX PS
                                                                  §
                                   Debtor                         §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       DIANE M. MANN, TRUSTEE, chapter 7 trustee, submits this Final Account,
               Certification that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 0.00                                    Assets Exempt: 166,815.59
               (Without deducting any secured claims)

               Total Distributions to Claimants: 4,770.63                Claims Discharged
                                                                         Without Payment: 28,732.00

               Total Expenses of Administration: 28,281.00


                       3) Total gross receipts of $ 40,000.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 6,948.37 (see Exhibit 2), yielded net receipts of $ 33,051.63 from the
               liquidation of the property of the estate, which was distributed as follows:




              Case 2:12-bk-08959-PS
          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                                                     Doc 59   Filed 02/11/20 Entered 02/11/20 16:11:03    Desc
                                                                 Page 1 of 16
                                                   CLAIMS           CLAIMS                CLAIMS                 CLAIMS
                                                 SCHEDULED         ASSERTED              ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                          $ NA               $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA          28,281.00              28,281.00                28,281.00

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  0.00               0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              28,732.00           4,053.14               4,053.14                 4,770.63

TOTAL DISBURSEMENTS                                 $ 28,732.00       $ 32,334.14            $ 32,334.14            $ 33,051.63


                  4) This case was originally filed under chapter 7 on 04/25/2012 . The case was pending
          for 95 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/04/2020                         By:/s/DIANE M. MANN, TRUSTEE
                                                                           Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




         Case 2:12-bk-08959-PS
     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                                                Doc 59   Filed 02/11/20 Entered 02/11/20 16:11:03            Desc
                                                            Page 2 of 16
                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                       $ AMOUNT
                                                                          TRAN. CODE1                                    RECEIVED

    Personal Injury Litigation                                                1242-000                                       40,000.00

TOTAL GROSS RECEIPTS                                                                                                        $ 40,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                          UNIFORM            $ AMOUNT
                                                                                                     TRAN. CODE             PAID

                                                    Surplus Funds Paid to Debtor 726
                                                    (a)(6) (includes Payments to
NANCY PAULINE MARINELLI                             shareholders and limited partners)                8200-002                6,948.37

TOTAL FUNDS PAID TO DEBTOR &                                                                                                 $ 6,948.37
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                  CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                  NA                NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




            Case 2:12-bk-08959-PS
        UST Form 101-7-TDR (10/1/2010) (Page: 3)
                                                   Doc 59    Filed 02/11/20 Entered 02/11/20 16:11:03                Desc
                                                                Page 3 of 16
                                         UNIFORM
                                                           CLAIMS          CLAIMS          CLAIMS
              PAYEE                       TRAN.                                                           CLAIMS PAID
                                                         SCHEDULED        ASSERTED        ALLOWED
                                          CODE

TRUSTEE
COMPENSATION:MANN, DIANE
M., TRUSTEE                               2100-000                   NA        3,995.16       3,995.16          3,995.16


TRUSTEE EXPENSES:MANN,
DIANE M., TRUSTEE                         2200-000                   NA          50.44          50.44             50.44


U. S. BANKRUPTCY COURT                    2700-000                   NA         260.00         260.00            260.00


THE MOODY LAW FIRM                        2990-000                   NA        1,600.00       1,600.00          1,600.00


THE MOODY LAWFIRM                         2990-000                   NA         425.00         425.00            425.00


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):ROBINSON
VALCAGNIE, INC                            3210-000                   NA        6,700.00       6,700.00          6,700.00


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):STEVE BROWN &
ASSOC.                                    3210-000                   NA        3,130.00       3,130.00          3,130.00


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):THE MOODY
LAW FIRM                                  3210-000                   NA        1,000.00       1,000.00          1,000.00


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):THE MOODY
LAW FORM                                  3210-000                   NA        6,700.00       6,700.00          6,700.00


ATTORNEY FOR TRUSTEE
EXPENSES (OTHER FIRM):STEVE
BROWN & ASSOC.                            3220-000                   NA          29.20          29.20             29.20




          Case 2:12-bk-08959-PS
     UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                                Doc 59    Filed 02/11/20 Entered 02/11/20 16:11:03       Desc
                                                             Page 4 of 16
                                         UNIFORM
                                                            CLAIMS          CLAIMS           CLAIMS
              PAYEE                       TRAN.                                                              CLAIMS PAID
                                                          SCHEDULED        ASSERTED         ALLOWED
                                          CODE

ATTORNEY FOR TRUSTEE
EXPENSES (OTHER FIRM):THE
MOODY LAW FIRM                            3220-000                    NA         2,257.47        2,257.47            2,257.47


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):SEMPLE,
MARCHAL & COOPER, LLP                     3410-000                    NA         2,109.50        2,109.50            2,109.50


ACCOUNTANT FOR TRUSTEE
EXPENSES (OTHER
FIRM):SEMPLE, MARCHAL &
COOPER, LLP                               3420-000                    NA            24.23           24.23               24.23

TOTAL CHAPTER 7 ADMIN. FEES                                       $ NA        $ 28,281.00     $ 28,281.00          $ 28,281.00
AND CHARGES



           EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS          CLAIMS           CLAIMS
              PAYEE                       TRAN.                                                              CLAIMS PAID
                                                          SCHEDULED        ASSERTED         ALLOWED
                                          CODE

NA: NA                                          NA                    NA              NA              NA                  NA

TOTAL PRIOR CHAPTER ADMIN.                                        $ NA              $ NA            $ NA                 $ NA
FEES AND CHARGES



           EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




         Case 2:12-bk-08959-PS
     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                 Doc 59    Filed 02/11/20 Entered 02/11/20 16:11:03         Desc
                                                              Page 5 of 16
                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                           (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                               6E)             Claim)

            ARIZONA DEPARTMENT
            OF REVENUE SPECIAL
            OPERATIONS SECTION
            1600 W. MONROE, ROOM
            720 Phoenix, AZ 85007                                   0.00                 NA              NA            0.00


            INTERNAL REVENUE
            SERVICE CENTRALIZED
            INSOLVENCY
            OPERATIONS PO BOX
            21126 Philadelphia, PA
            19114-0326                                              0.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                          $ 0.00              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                           (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                               6F)             Claim)

            ADVANCED CALL
            CENTER TECHNOLOGIES,
            LLC P.O. BOX 9091 Johnson
            City, TN 37615-9091                                     0.00                 NA              NA            0.00


            BANK OF AMERICA P.O.
            BOX 15726 Wilmington, DE
            19886-5726                                              0.00                 NA              NA            0.00




         Case 2:12-bk-08959-PS
     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                Doc 59    Filed 02/11/20 Entered 02/11/20 16:11:03        Desc
                                                             Page 6 of 16
                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Bank Of America Po Box
            982238 El Paso, TX 79998                           12,321.00                 NA             NA            0.00


            Bureau Of Collection R 7575
            Corporate Way Eden Prairie,
            MN 55344                                               88.00                 NA             NA            0.00


            COLLECTION USA, INC.
            PO BOX 10070 Glendale, AZ
            85318                                                 690.00                 NA             NA            0.00


            Collections Usa Inc 21640 N
            19th Ave Ste C3 Phoenix, AZ
            85027                                                 690.00                 NA             NA            0.00


            DILLARD'S PO BOX 960012
            Orlando, FL 32896-0012                                  0.00                 NA             NA            0.00


            GE CAPITAL RETAIL
            BANK PO BOX 965033
            Orlando, FL 32896                                       0.00                 NA             NA            0.00


            Gecrb/Dillards Dc Po Box
            981402 El Paso, TX 79998                            5,786.00                 NA             NA            0.00


            Gecrb/Jcp Po Box 984100 El
            Paso, TX 79998                                      2,436.00                 NA             NA            0.00


            JC PENNY CARD/ GEMB
            PO BOX 960090 Orlando, FL
            32896                                                   0.00                 NA             NA            0.00




         Case 2:12-bk-08959-PS
     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                Doc 59    Filed 02/11/20 Entered 02/11/20 16:11:03       Desc
                                                             Page 7 of 16
                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            KOHL'S PAYMENT
            CENTER PO BOX 2983
            Milwaukee, WI 53201-2983                                0.00                 NA             NA            0.00


            KOHL'S PO BOX 3084
            Milwaukee, WI 53201-3084                                0.00                 NA             NA            0.00


            Kohls/Capone N56 W 17000
            Ridgewood Dr Menomonee
            Falls, WI 53051                                     2,538.00                 NA             NA            0.00


            MACY'S PO BOX 6938 The
            Lakes, NV 88901-6938                                    0.00                 NA             NA            0.00


            MACY'S VISA PO BOX
            689194 Des Moines, IA
            50368                                                   0.00                 NA             NA            0.00


            Mcydsnb 9111 Duke Blvd
            Mason, OH 45040                                     3,332.00                 NA             NA            0.00


            NCO FINANCIAL
            SYSTEMS P.O. BOX 12100
            Trenton, NJ 08650                                       0.00                 NA             NA            0.00


            NORTHLAND GROUP INC.
            P.O. BOX 390846
            Minneapolis, MN 55439                                   0.00                 NA             NA            0.00




         Case 2:12-bk-08959-PS
     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                Doc 59    Filed 02/11/20 Entered 02/11/20 16:11:03       Desc
                                                             Page 8 of 16
                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            RJM ACQUISITIONS LLC
            575 UNDERHILL BLVD.,
            SUITE 224 Syosset, NY
            11791-3416                                             124.00                  NA              NA              0.00


            WYNGATE AT
            SYCAMORE FARMS
            ATTN: LEASING OFFICE
            11142 N. 165TH DRIVE
            Surprise, AZ 85388                                        0.00                 NA              NA              0.00


            Wfnnb/Ny&C 220 W Schrock
            Rd Westerville, OH 43081                               727.00                  NA              NA              0.00


02          CAPITAL ONE, N.A.                   7100-000               NA             2,620.30       2,620.30         2,620.30


            QUANTUM3 GROUP LLC
01          AS AGENT FOR                        7100-000               NA               742.17         742.17           742.17


03          COLLECTIONS USA, INC.               7200-000               NA               690.67         690.67           690.67


            CAPITAL ONE, N.A.                   7990-000               NA                  NA              NA           463.85


            COLLECTIONS USA, INC.               7990-000               NA                  NA              NA           122.26


            QUANTUM3 GROUP LLC
            AS AGENT FOR                        7990-000               NA                  NA              NA           131.38

TOTAL GENERAL UNSECURED                                        $ 28,732.00          $ 4,053.14      $ 4,053.14       $ 4,770.63
CLAIMS




         Case 2:12-bk-08959-PS
     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                Doc 59     Filed 02/11/20 Entered 02/11/20 16:11:03          Desc
                                                              Page 9 of 16
                                                                                 FORM 1
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                      Page:        1
                                                                              ASSET CASES                                                                                                        Exhibit 8
Case No:            12-08959-PHX     PS Judge: PAUL SALA                                                                Trustee Name:                      DIANE M. MANN, TRUSTEE
Case Name:          MARINELLI, NANCY PAULINE                                                                           Date Filed (f) or Converted (c):    04/25/12 (f)
                                                                                                                       341(a) Meeting Date:                06/01/12
For Period Ending: 12/04/19                                                                                            Claims Bar Date:                    07/19/18



                                     1                                2                           3                         4                         5                                    6
                                                                                         Estimated Net Value
                                                                  Petition/         (Value Determined by Trustee,    Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                  Unscheduled           Less Liens, Exemptions,          Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)         Values                 and Other Costs)          OA=554(a) Abandon             the Estate

 1. SETTLEMENT PROCEEDS (u)                                                 0.00                       21,317.53                                           40,000.00                     FA
     CLASS ACTION LAWSUIT
 2. RESIDENCE                                                        14,906.00                              0.00                                                0.00                     FA
     JOINT OWNER WITH JAMES GOODWIN AND CATHERINE
     GOODWIN
 3. BANK ACCOUNT- CHASE CHECKING                                           15.48                            0.00                                                0.00                     FA
 4. BANK ACCOUNT- CHASE SAVINGS                                            75.01                            0.00                                                0.00                     FA
 5. HOUSEHOLD GOODS & FURNISHINGS                                         750.00                            0.00                                                0.00                     FA
 6. ELECTRONICS                                                            25.00                            0.00                                                0.00                     FA
 7. BOOKS & ART OBJECTS                                                    25.00                            0.00                                                0.00                     FA
 8. WEARING APPAREL                                                       150.00                            0.00                                                0.00                     FA
 9. WATCH(ES)                                                              10.00                            0.00                                                0.00                     FA
 10. WEDDING RINGS                                                        100.00                            0.00                                                0.00                     FA
 11. SPORTS EQUIPMT, PHOTOGRAPHIC, HOBBY                                   45.00                            0.00                                                0.00                     FA
 12. INSURANCE POLICIES                                                     0.00                            0.00                                                0.00                     FA
     TERM LIFE INSURANCE; NO VALUE TO ESTATE
 13. INSURANCE POLICIES                                                     0.00                            0.00                                                0.00                     FA
     TERM LIFE INSURANCE; NO VALUE TO ESTATE
 14. PENSION PLANS & PROFIT SHARING                                         0.00                            0.00                                                0.00                     FA
 15. AUTOMOBILE- 2001 HODA ACCORD                                     3,625.00                              0.00                                                0.00                     FA
 16. PET(S)                                                                 0.00                            0.00                                                0.00                     FA

                                                                                                                                                                          Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                  $19,726.49                        $21,317.53                                          $40,000.00                            $0.00
                                                                                                                                                                          (Total Dollar Amount in Column 6)




LFORM1                                                                                                                                                                                                  Ver: 22.02b
                                         Case 2:12-bk-08959-PS
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                 Doc 59            Filed 02/11/20 Entered 02/11/20 16:11:03                                Desc
                                                                                     Page 10 of 16
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                              Page:       2
                                                                                               ASSET CASES                                                                                                Exhibit 8
Case No:             12-08959-PHX      PS Judge: PAUL SALA                                                                                  Trustee Name:                      DIANE M. MANN, TRUSTEE
Case Name:           MARINELLI, NANCY PAULINE                                                                                               Date Filed (f) or Converted (c):   04/25/12 (f)
                                                                                                                                            341(a) Meeting Date:               06/01/12
                                                                                                                 Claims Bar Date:                                              07/19/18
   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   CASE WAS REOPENED AS TRUSTEE WAS NOTIFIED OF UNSCHEDULE PENDING MESH CLASS ACTION LAWSUIT. April 17, 2018. EMPLOYING
   SPECIAL COUNSEL. May 09, 2018. ORDER TO EMPLOY SPECIAL COUNSEL GRANTED. APPLICATION TO EMPLOY ESTATE CPA FILED. June 18,
   2018. AWAITING APPROVAL OF SETTLEMENT DOCUMENTS FROM SPECIAL COUNSEL. July 03, 2018. SPECIAL COUNSEL REQUIRED CHANGES
   TO SETTLEMENT. August 03, 2018. CHANGED MADE FOR FORWARDED TO SPECIAL COUNSEL. September 09, 2018. SPECIAL COUNSEL SENT
   REVISED SETTLEMENT AGREEMENT TO OPPOSING COUNSEL. October 22, 2018. SETTLEMENT FINALIZED. December 03, 2018. AWAITING
   SETTLEMENT FUNDS FROM MOODY LAW FIRM. January 03, 2019; February 07, 2019; March 08, 2019. SPECIAL COUNSEL ADVISED THAT
   BOSTON SCIENTIFIC HASN'T REACHED THEIR STANDARD LEVEL OF SETTLEMENTS AND NO DISTRIBUTIONS WILL BE MADE UNTIL NUMBER IS
   REACHED. April 12, 2019; May 26, 2019. SETTLEMENT FUNDS REC'D. CASE TO CLOSE AFTER IRS APPROVES ESTATE TAX RETURN MAILED
   ON 6/9/19; CAN TAKE UP TO 90 DAYS. June 10, 2019; July 14, 2019. IRS CONFIRMING EIN PROVIDED BY BANK. August 06, 2019.
   WAITING ON IRS TO APPROVE ESTATE TAX RETURN. September 30, 2019. IRS REJECTED EIN USED ON ESTATE TAX RETURN. NEW EIN WAS
   ASSIGNED AND NEW TAX RETURNS WERE FILED. CASE TO CLOSE ONCE IRS APPROVES TAX RETURN. October 18, 2019. IRS APPROVED
   ESTTAE TAX RETURN AND TFR FILED. December 03, 2019 (DMMANN)


   Initial Projected Date of Final Report (TFR): 08/30/18           Current Projected Date of Final Report (TFR): 12/15/19




LFORM1                                                                                                                                                                                                          Ver: 22.02b
                                         Case 2:12-bk-08959-PS
         UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                      Doc 59           Filed 02/11/20 Entered 02/11/20 16:11:03                                Desc
                                                                                                         Page 11 of 16
                                                                                            FORM 2                                                                                       Page:     1
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                        Exhibit 9
  Case No:           12-08959-PHX -PS                                                                                 Trustee Name:                    DIANE M. MANN, TRUSTEE
  Case Name:         MARINELLI, NANCY PAULINE                                                                         Bank Name:                       UNION BANK
                                                                                                                      Account Number / CD #:           *******5458 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******6116
  For Period Ending: 02/04/20                                                                                         Blanket Bond (per case limit):
                                                                                                                      Separate Bond (if applicable):   $ 72,661,955.00


           1             2                            3                                              4                                            5                      6                   7
    Transaction      Check or                                                                                                Uniform                                                     Account / CD
       Date          Reference              Paid To / Received From                      Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)         Balance ($)
                                                                               BALANCE FORWARD                                                                                                         0.00
          05/30/19      1        THE MOODY LAW FIRM                            SETTLEMENT-PERSONAL INJURY                                          21,317.53                                     21,317.53
                                                                                  Memo Amount:   40,000.00                  1242-000
                                                                               SETTLEMENT-PERSONAL INJURY
                                 THE MOODY LAW FORM                               Memo Amount:  (   6,700.00 )              3210-000
                                                                               SPECIAL COUNSEL FEES
                                 ROBINSON VALCAGNIE, INC                          Memo Amount:  (   6,700.00 )              3210-000
                                                                               SPECIAL COUNSEL FEES
                                 THE MOODY LAW FIRM                               Memo Amount:  (   2,257.47 )              3220-000
                                                                               SPECIAL COUNSEL COSTS
                                 THE MOODY LAW FIRM                              Memo Amount: (    1,600.00 )               2990-000
                                                                               MDL COMMON BENEFIT ASSESSMENT
                                 THE MOODY LAW FIRM                              Memo Amount:   (  1,000.00 )               3210-000
                                                                               MOTLEY RICE SETTLEMENT COUNSEL FEE
                                 THE MOODY LAWFIRM                               Memo Amount:   (   425.00 )                2990-000
                                                                               GARRETSON LIEN RESOLUTION FEE
          07/19/19    010001     STEVE BROWN & ASSOC.                          ATTORNEY FEES                                3210-000                                         2,665.00            18,652.53
                                 1414 E. INDIAN SCHOOL RD., STE 200
                                 PHOENIX, AZ 85014
          07/19/19    010002     STEVE BROWN & ASSOC.                          ATTORNEY EXPENSES                            3220-000                                           28.20             18,624.33
                                 1414 E. INDIAN SCHOOL RD., STE 200
                                 PHOENIX, AZ 85014
          10/11/19               Trsf To Axos Bank                             FINAL TRANSFER                               9999-000                                     18,624.33                     0.00




                                                                                                                      Page Subtotals               21,317.53                 21,317.53
                                                                                                                                                                                                 Ver: 22.02c
LFORM24                               Case 2:12-bk-08959-PS
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                           Doc 59    Filed 02/11/20 Entered 02/11/20 16:11:03                           Desc
                                                                                       Page 12 of 16
                                                                                            FORM 2                                                                                          Page:    2
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit 9
  Case No:          12-08959-PHX -PS                                                                                     Trustee Name:                    DIANE M. MANN, TRUSTEE
  Case Name:        MARINELLI, NANCY PAULINE                                                                             Bank Name:                       UNION BANK
                                                                                                                         Account Number / CD #:           *******5458 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******6116
  For Period Ending: 02/04/20                                                                                            Blanket Bond (per case limit):
                                                                                                                         Separate Bond (if applicable):   $ 72,661,955.00


          1            2                             3                                               4                                               5                       6                  7
    Transaction    Check or                                                                                                     Uniform                                                     Account / CD
       Date        Reference               Paid To / Received From                       Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                       Memo Allocation Receipts:          40,000.00                  COLUMN TOTALS                                    21,317.53               21,317.53                  0.00
                                   Memo Allocation Disbursements:         18,682.47                      Less: Bank Transfers/CD's                         0.00               18,624.33
                                                                                                     Subtotal                                         21,317.53                  2,693.20
                                             Memo Allocation Net:         21,317.53                      Less: Payments to Debtors                                                   0.00
                                                                                                     Net
                                                                                                                                                      21,317.53                  2,693.20




                                                                                                                         Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                    Ver: 22.02c
LFORM24                               Case 2:12-bk-08959-PS
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                          Doc 59      Filed 02/11/20 Entered 02/11/20 16:11:03                             Desc
                                                                                        Page 13 of 16
                                                                                              FORM 2                                                                                       Page:     3
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:           12-08959-PHX -PS                                                                                   Trustee Name:                    DIANE M. MANN, TRUSTEE
  Case Name:         MARINELLI, NANCY PAULINE                                                                           Bank Name:                       Axos Bank
                                                                                                                        Account Number / CD #:           *******0017 Checking Account
  Taxpayer ID No:    *******6116
  For Period Ending: 02/04/20                                                                                           Blanket Bond (per case limit):
                                                                                                                        Separate Bond (if applicable):   $ 72,661,955.00


           1             2                             3                                               4                                            5                      6                   7
    Transaction      Check or                                                                                                  Uniform                                                     Account / CD
       Date          Reference              Paid To / Received From                        Description Of Transaction         Tran. Code       Deposits ($)      Disbursements ($)          Balance ($)
                                                                               BALANCE FORWARD                                                                                                           0.00
          10/11/19               Trsf In From UNION BANK                       INITIAL WIRE TRANSFER IN                       9999-000               18,624.33                                     18,624.33
          01/07/20    020001     DIANE M. MANN, TRUSTEE                        Chapter 7 Compensation/Fees                    2100-000                                         3,995.16            14,629.17
                                 PO BOX 12970
                                 SCOTTSDALE, AZ 85267-2970
          01/07/20    020002     DIANE M. MANN, TRUSTEE                        Chapter 7 Expenses                             2200-000                                           50.44             14,578.73
                                 PO BOX 12970
                                 SCOTTSDALE, AZ 85267-2970
          01/07/20    020003     STEVE BROWN & ASSOC.                          Claim B3, Payment 100.00000%                   3210-000                                          465.00             14,113.73
                                 1414 E. INDIAN SCHOOL RD., STE 200            ATTORNEY FEES
                                 PHOENIX, AZ 85014
          01/07/20    020004     STEVE BROWN & ASSOC.                          Claim B4, Payment 100.00000%                   3220-000                                             1.00            14,112.73
                                 1414 E. INDIAN SCHOOL RD., STE 200            ATTORNEY EXPENSES
                                 PHOENIX, AZ 85014
          01/07/20    020005     SEMPLE, MARCHAL & COOPER, LLP                 Claim C1, Payment 100.00000%                   3410-000                                         1,286.00            12,826.73
                                 2700 N CENTRAL AVE., 9TH FL                   ACCOUNTANT FEES
                                 PHOENIX, AZ 85004
          01/07/20    020006     SEMPLE, MARCHAL & COOPER, LLP                 Claim C3, Payment 100.00000%                   3410-000                                          823.50             12,003.23
                                 2700 N CENTRAL AVE., 9TH FL                   ACCOUNTANT FEES
                                 PHOENIX, AZ 85004
          01/07/20    020007     SEMPLE, MARCHAL & COOPER, LLP                 Claim C2, Payment 100.00000%                   3420-000                                           24.23             11,979.00
                                 2700 N CENTRAL AVE., 9TH FL                   ACCOUNTANT EXPENSES
                                 PHOENIX, AZ 85004
          01/07/20    020008     U. S. BANKRUPTCY COURT                        Claim A, Payment 100.00000%                    2700-000                                          260.00             11,719.00
                                 CLERK OF THE COURT                            RE-OPENING FEE
                                 230 N FIRST AVE, STE 101
                                 PHOENIX, AZ 85003-1706
          01/07/20    020009     Quantum3 Group LLC as agent for               Claim 01, Payment 117.70214%                                                                     873.55             10,845.45
                                 MOMA Funding LLC                              4945
                                 PO Box 788

                                                                                                                        Page Subtotals               18,624.33                  7,778.88
                                                                                                                                                                                                   Ver: 22.02c
LFORM24                               Case 2:12-bk-08959-PS
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                           Doc 59     Filed 02/11/20 Entered 02/11/20 16:11:03                            Desc
                                                                                        Page 14 of 16
                                                                                                       FORM 2                                                                                                 Page:      4
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                        Exhibit 9
  Case No:               12-08959-PHX -PS                                                                                         Trustee Name:                       DIANE M. MANN, TRUSTEE
  Case Name:             MARINELLI, NANCY PAULINE                                                                                 Bank Name:                          Axos Bank
                                                                                                                                  Account Number / CD #:              *******0017 Checking Account
  Taxpayer ID No:    *******6116
  For Period Ending: 02/04/20                                                                                                     Blanket Bond (per case limit):
                                                                                                                                  Separate Bond (if applicable):      $ 72,661,955.00


           1                2                               3                                                 4                                                 5                         6                         7
    Transaction         Check or                                                                                                         Uniform                                                              Account / CD
       Date             Reference                 Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)             Balance ($)
                                     Kirkland, WA 98083-0788
                                                                                            Claim            742.17                     7100-000
                                                                                            Interest         131.38                     7990-000
          01/07/20       020010      CAPITAL ONE, N.A.                               Claim 02, Payment 117.70217%                                                                             3,084.15                  7,761.30
                                     C/O BECKET AND LEE LLP                          KOHL'S-9098
                                     PO BOX 3001
                                     MALVERN PA 19355-0701
                                                                                            Claim           2,620.30                    7100-000
                                                                                            Interest         463.85                     7990-000
          01/07/20       020011      COLLECTIONS USA, INC.                           Claim 03, Payment 117.70165%                                                                              812.93                   6,948.37
                                     21640 N. 19TH AVE C-3                           5314-WYNGATE
                                     PHOENIX, AZ 85027
                                                                                            Claim            690.67                     7200-000
                                                                                            Interest         122.26                     7990-000
          01/07/20       020012      NANCY PAULINE MARINELLI                         Surplus Funds                                      8200-002                                              6,948.37                       0.00
                                     9221 N. 59TH AVENUE, #116
                                     GLENDALE, AZ 85302

                                             Memo Allocation Receipts:               0.00                     COLUMN TOTALS                                      18,624.33                 18,624.33                          0.00
                                         Memo Allocation Disbursements:              0.00                         Less: Bank Transfers/CD's                      18,624.33                      0.00
                                                                                                              Subtotal                                                  0.00           18,624.33
                                                   Memo Allocation Net:              0.00                         Less: Payments to Debtors                                             6,948.37
                                                                                                              Net
                                                                                                                                                                        0.00           11,675.96
                                                                                                                                                                                      NET                            ACCOUNT
                     Total Allocation Receipts:            40,000.00                                          TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                       BALANCE
               Total Allocation Disbursements:             18,682.47                        Checking Account (Non-Interest Earn - ********5458                    21,317.53                   2,693.20                         0.00
                                                                                                             Checking Account - ********0017                             0.00                11,675.96                         0.00
                     Total Memo Allocation Net:            21,317.53
                                                                                                                                                      ------------------------   ------------------------   ------------------------
                                                                                                                                                                  21,317.53                  14,369.16                         0.00
                                                                                                                                                      ==============             ==============             ==============


                                                                                                                                  Page Subtotals                        0.00                  10,845.45
                                                                                                                                                                                                                        Ver: 22.02c
LFORM24                               Case 2:12-bk-08959-PS
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                 Doc 59     Filed 02/11/20 Entered 02/11/20 16:11:03                                   Desc
                                                                                              Page 15 of 16
                                                                                    FORM 2                                                                                       Page:      5
                                                                ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                      Exhibit 9
  Case No:          12-08959-PHX -PS                                                                          Trustee Name:                    DIANE M. MANN, TRUSTEE
  Case Name:        MARINELLI, NANCY PAULINE                                                                  Bank Name:                       Axos Bank
                                                                                                              Account Number / CD #:           *******0017 Checking Account
  Taxpayer ID No:    *******6116
  For Period Ending: 02/04/20                                                                                 Blanket Bond (per case limit):
                                                                                                              Separate Bond (if applicable):   $ 72,661,955.00


          1            2                        3                                            4                                            5                       6                  7
    Transaction    Check or                                                                                          Uniform                                                     Account / CD
       Date        Reference          Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                                                                                  (Excludes Account        (Excludes Payments            Total Funds
                                                                                                                                          Transfers)              To Debtors)              On Hand




                                                                                                              Page Subtotals                        0.00                  0.00
                                                                                                                                                                                          Ver: 22.02c
LFORM24                               Case 2:12-bk-08959-PS
          UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                     Doc 59   Filed 02/11/20 Entered 02/11/20 16:11:03                          Desc
                                                                                Page 16 of 16
